Alvey, J.,
delivered the opinion of the Court.
The questions raised upon the exceptions in this case relate exclusively to the measure of damages that the appellee was entitled to recover of the appellants.
*423The declaration is for trespass de bonis asportatis, and alleges, as special damage to the appellee, consequent upon the taking and carrying away of the goods, that her business was broken up, and that she was reduced to poverty and deprived of the means of support.
It appears that the appellants, as creditors of the appellee’s husband, had sued out an attachment and seized certain goods as belonging to their debtor, which were claimed at the time as belonging to the appellee, and the right to seize which, failing to be sustained, they were afterwards returned to the appellee in a greatly damaged condition. And the question is, upon all the facts and circumstances of the case, to what measure of damages was the appellee entitled.
Ordinarily, in actions of this character, the plaintiff is entitled to recover, if there be no circumstances of aggravation, the value of the goods taken, if they be not returned, or if returned, the amount of the injury done to them, with interest from the time of the taking down to the trial. This is generally considered as the extent of the damages sustained, and is deemed legal compensation, which refers, however, only to the injury to the property, and not to any collateral or consequential damages resulting to the owner by the trespass. 6 Pet, 272. But if the trespass be committed in a wanton and aggravated manner, indicating malice, or a disregard of the rights of others, and the circumstances of the case afford no justification, in addition to the measure of compensation just stated, the jury will be allowed to make reparation, not only for the loss of property, but for outraged feeling and reputation; and this may be carried to the extent of setting a public example to deter others who may be alike evilly disposed. The exercise of this power of inflicting damages for aggravation is, however, always left to the discretion of the jury, as it is dependent upon the particular circumstances of each case, and for it no criterion can be *424prescribed, except that the damages assessed in respect to aggravation, should not be disproportioned to the enormity of the case.
But it is contended that, in addition to the ordinary measure of compensation, and the allowance for aggravation, it was competent for the jury in the case to allow, as special damages, for the breaking up and loss of the business alleged in the declaration; and hence the question proposed to the witness in the first exception was proper.
We think the Court was right in allowing the question to be answered. The appellee had alleged the breaking up of her business as special injury, and she was entitled to show that it was the natural consequence of the trespass ; and if successful in doing so, she was entitled to compensation to the extent of actual loss sustained. Eor if in'an. action of trespass quare clausum, the plaintiff was allowed to give evidence of damage to his crop, occasioned by reason of the defendant driving away his servants, as was done in Johnson vs. Courts, 3 Har. & McH., 510, we can perceive no. reason why the appellee should not be allowed to show injury to or destruction of her business by the taking of her goods. The two cases cannot be distinguished.
We think the Court was also right in rejecting the appellants’ first prayer. It excluded from the consideration of the jury the special damage alleged, and confined the allowance of interest to the time of the return of the goods ; which rendered it erroneous.
The Court was equally right in' rejecting the appellants’ second prayer. There was no evidence in the cause in relation to counsel fees, and, consequently, there was no such subject before the jury.
As to the instruction given by the Court, though not as definite as it might have been, we think, in view of the manner in which the case was presented, and the scope of *425inquiry open to the jury in estimating the damages, that it affords the appellants no ground of complaint. The Court told the jury, upon rejection of the last prayer of the appellants, that it “ would have them, upon the whole evidence, to find what damages the plaintiff really sustained.” This, taken in its literal sense, as we may suppose was done by the jury, was rather more restrictive of the quantum of damages than the law would allow, if the jury believed that there were circumstances of aggravation in the case. By the terms of the instruction, all damages, merely punitive, would seem to have been excluded ; and hence the appellants have no cause to complain.
(Decided 6th December, 1869.)

Judgment affirmed.